Name: Commission Regulation (EEC) No 893/90 of 6 April 1990 on an extension of the term of validity of certain export licences for common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 90 No L 92/37Official Journal of the European Communities COMMISSION REGULATION (EEC) No 893/90 of 6 April 1990 on an extension of the term of validity of certain export licences for common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Articles 12 (2) and 16 (6) thereof, Whereas export licences for common wheat were issued on 12 January 1990 with advance fixing of the refund applicable to exports of common wheat to the USSR ; whereas the term of validity of those licences expires on 31 March 1990 ; whereas failure to effect export by that date entails a loss of the security ; Whereas the whole very large quantity involved can not be exported before the expiry of the term of validity of the licences owing to the quite unusual congestion in the Soviet ports of import ; whereas the Soviet Union is also a major importer of cereals from the Community ; Whereas those quantities of common wheat can no longer be placed in a customs warehouse under satisfac ­ tory conditions on expiry of the term of validity of the licences in order to avoid loss of the security owing to a lack of storage capacity in customs warehouses, in view of the major quantities of cereals placed in warehouses at the end of February 1990 as a result of the congestion in the Soviet ports ; Whereas under these conditions and quite exceptionally the term of validity of licences should be extended by two months on application by the party concerned ; whereas, in order to avoid any undue advantage, provision should however be made that in his application the party concerned should forego the payment of the monthly increases in the export refund provided for in Article 16 (4) of Regulation (EEC) No 2727/75 for that period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 On application by the party concerned, the term of vali ­ dity of export licences for common wheat issued on 12 January 1990 with advance fixing of the refund applicable to a destination in the Soviet Union shall be extended until 31 May 1990. Applications for an extension shall only be admissible if they are lodged no later than two working days after the publication of this Regulation in the Official Journal of the European Communities and if the party concerned foregoes the adjustments in the refund provided for in Article 16 (4) of Regulation (EEC) No 2727/75 for the duration of the extensions. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 30 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 10 . 11 . 1975, p. 1 . (2) OJ No L 22, 27. 1 . 1990, p. 7.